Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-18 are allowed herein.
PARK teaches an electrode assembly including positive and negative plates, each having a first and second electrode tab, a sheath member with adhesion parts, and the first positive electrode tab, second positive electrode tab, first negative electrode tab, and second negative electrode tab extending out from the wound assembly at the top and bottom. However PARK does not teach and/or suggest the limitations of independent Claim 1 including “a cylindrical case housing the electrode unit; and a sealing member sealing an opening rim of the cylindrical case” and “the first electrode tab disposed at the first electrode plate is in contact with a bottom portion of the cylindrical case by being welded thereto, and the second electrode tab disposed at the first electrode plate is welded at a side of the opening rim opposite to the bottom portion of the cylindrical case”. Similarly, PARK does not teach and/or suggest the limitations of independent Claim 9 “housing the electrode unit in a cylindrical case; contacting and welding the first electrode tab disposed at the first electrode plate to a bottom portion of the cylindrical case; and sealing an opening rim of the cylindrical case with a sealing member, wherein the second electrode tab disposed at the first electrode plate is welded at a side of the opening rim of the cylindrical case opposite the bottom portion of the cylindrical case in the sealing of the opening rim of the cylindrical case with the sealing member.” It is maintained that PARK does not teach and/or suggest the limitations of Claim 16 (see Non-Final Rejection filed 18 Mar 2022). 
	There are no prior art teachings that would motivate one of ordinary skill in the art to modify PARK and obtain a battery having the electrode unit housed in a cylindrical case wherein the second electrode tab disposed at the first electrode plate is welded at a side of the opening rim of the cylindrical case opposite the bottom portion of the cylindrical case in the sealing of the opening rim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA SHULMAN/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722